                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


MICHAEL SHANNON SCHNEIDER,                         Case No. 6:17-cv-01315-MC

       Plaintiff,
                                                  ORDER GRANTING PLAINTIFF’S
                    vs.                           UNOPPOSED MOTION FOR ATTORNEY
                                                  FEES PURSUANT TO 42 U.S.C. §406(b)
COMMISSIONER,
Social Security Administration,

       Defendant.


       After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $19,524.77 for attorney fees pursuant to 42

U.S.C. §406(b). When issuing the §406(b) check for payment to Plaintiff’s attorney, the

Commissioner is directed to send the full award of $19,524.77, less any applicable processing or

user fees prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON &

MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.


                            8th day of _______,
     IT IS SO ORDERED this ____         June    2021.

                                             s/Michael J. McShane
                                           ___________________________________________
                                           United States District Judge/Magistrate

Proposed Order submitted by:
Brent Wells
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
bwells@hwbm.net
(541) 686-1969
Of Attorneys for Plaintiff
